Citation Nr: 0022213	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  95-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability as secondary to a service-connected left knee 
disability.  

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.  

4.  Entitlement to a higher rating for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  In a May 1973 decision, the RO granted service 
connection and a 10 percent rating for a left knee 
disability.  Subsequent RO decisions assigned a temporary 
total convalescent rating (based on left knee surgery) 
followed by a 30 percent rating for the left knee disability.  
In a June 1993 decision, the RO granted service connection 
and a noncompensable rating for a left ankle disability.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision which denied increases in a 
30 percent rating for a left knee disability and in a 
noncompensable rating for a left ankle disability; and from 
an April 1995 RO decision which denied service connection for 
disabilities of the right knee and right ankle, as secondary 
to a service-connected left knee disability.  

In a January 1997 decision, the RO granted a temporary total 
rating for total left knee replacement, effective from 
December 1996 through January 1998, and assigned the current 
30 percent rating effective in February 1998.  

In November 1997, the veteran appeared at the RO and 
testified at a video conference hearing which was conducted 
from the Board in Washington, D.C.  At the hearing, the 
veteran withdrew a perfected appeal for service connection 
for post-traumatic stress disorder.  In July 1998, the Board 
remanded the case to the RO for additional development.  In a 
January 2000 decision, the RO assigned a 10 percent rating 
for a left ankle disability effective in January 1997.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for disabilities of 
the right knee and right ankle, claimed as secondary to his 
service-connected left knee disability.

2.  Prior to a left knee replacement in December 1996, the 
veteran's service-connected left knee disability was 
manifested by ankylosis in favorable angle in slight flexion 
between 0 degrees and 10 degrees; the left knee replacement 
was assigned a temporary total rating for one year after 
implantation of the prosthesis, and the condition is now 
manifested by chronic residuals consisting of severe painful 
motion or weakness of the affected extremity.  

3.  The veteran's service-connected left ankle disability is 
manifested by mild limitation of motion from March 1999, 
instability requiring a brace, and complaints of pain.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
disabilities of the right knee and right ankle, as secondary 
to a service-connected left knee disability, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 30 percent for a 
left knee disability prior to December 1996 have not been 
met; after the period of a temporary total rating for the 
knee replacement from December 1996 through January 1998, the 
criteria for a 60 percent rating for a left knee replacement 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Codes 5256, 5055 (1999).

3.  The criteria for a compensable rating for a left ankle 
disability prior to January 1997 have not been met; and the 
criteria for a rating in excess of 10 percent for a left 
ankle disability from January 1997 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1968 to August 
1972.  Service medical records show that on an October 1968 
physical examination for enlistment purposes the veteran was 
clinically evaluated as normal.  In 1969, there were 
complaints referable to a pre-existing left knee condition.  
Also in 1969, the veteran was treated for a recurrent right 
ankle sprain, and he consequently received physical profiles 
in October 1969, January 1970, and June 1970 that restricted 
his activities.  In December 1970, a physical profile for the 
right ankle was denied based on an examination with no 
impressive findings.  On an August 1972 physical examination 
for separation purposes, the veteran was clinically evaluated 
as normal.  

In a May 1973 decision, the RO granted service connection and 
a 10 percent rating for a left knee disability (characterized 
as degenerative disease of the left medial meniscus).  

Private medical records show that the veteran underwent right 
ankle operations, to address subluxating peroneal tendons, in 
1983 and 1984.  

In a September 1988 decision, the RO assigned a 20 percent 
rating for the left knee disability, and in a January 1990 
decision the RO reduced the rating to 10 percent.  

In April 1990, the veteran was admitted to a VA medical 
center (VAMC) and underwent left knee arthrodesis (fusion) 
due to severe degenerative joint disease.

In May 1990 and March 1991 decisions, the RO assigned a 
temporary total convalescent rating from April 1990 through 
October 1990, based on the left knee surgery, and assigned a 
30 percent rating for the left knee disability (characterized 
as arthritis of the left knee status post fusion) effective 
in November 1990.

VA outpatient records show that in October 1991 the veteran 
complained of neurological symptoms mainly in the right leg 
secondary to overuse.  In December 1991, he complained of an 
inversion injury to the left ankle and reported severe pain 
with any weight-bearing.  The diagnosis was probable left 
lateral talar avulsion fracture.  Two days later, a report 
indicates there was no fracture by X-ray and the impression 
was left ankle sprain.  In January 1992, the veteran's left 
ankle was doing much better.  Ankle braces were recommended.  
In March 1992, it was noted that he had no knee pain and that 
his ankle was "okay" in the brace.  In May 1992, the 
veteran was doing "fair," status post left knee fusion, 
with less stumbling and falling after he obtained an ankle 
brace.  

In a June 1992 VA statement, a VA doctor stated that the 
veteran's April 1990 procedure was a fusion of the left knee, 
permanently fixing the left leg in an extended straight 
position.  The doctor stated that as a result of the leg 
being straight the left ankle had assumed a valgus position 
and the veteran required a brace due to several falls with 
injuries to his left ankle.  

An August 1992 VA outpatient record notes that the veteran's 
brace and knee were "okay" and that his prescription for 
pain medication was refilled.

Private medical records show that in December 1992 the 
veteran was involved in a car accident and complained of left 
foot pain.  A January 1993 bone scan at Wilson Memorial 
Hospital revealed non-specific areas of increased radiotracer 
activity involving the right ankle and hindfoot.  

On a January 1993 VA examination, the veteran complained of 
left ankle pain and of right knee pain which he attributed to 
his compensating for a stiff left leg requiring weight-
bearing on the right leg.  He wore a left ankle support and 
range of motion of that ankle was normal.  There was a first 
degree varus deformity of the left ankle when standing with 
weight on both ankles and a compensatory callus of the medial 
aspect of the left plantar surface.  There was normal 
strength of the left foot and ankle in all ranges of motion.  
The right knee was normal in function without any 
abnormalities.  X-rays of the right knee showed no 
pathological findings.  X-rays of the ankles and feet showed 
evidence of spur formation involving the Achilles tendinous 
insertion on the calcaneus on the right side; change in the 
distal right fibula which could be secondary to old 
pathology; and ankle joints that were otherwise unremarkable.  
The diagnoses were surgical fixation (fusion) of the left 
knee, post-arthritis, with residual shortening of the leg; 
compensatory varus deformity of the left ankle with 
instability (by history); callus, weight-bearing, of the left 
plantar surface; and spur of the right calcaneus, 
asymptomatic (on x-ray).  

A May 1993 bone scan report from Wilson Memorial Hospital 
indicates that the study was normal, that abnormal activity 
in the right foot and ankle seen in January 1993 was no 
longer apparent, and that the left foot showed no pathologic 
activity.  

In a June 1993 decision, the RO granted service connection 
and a noncompensable rating for a left ankle disability 
(characterized as compensatory varus deformity of the left 
ankle with callus of the left plantar surface with history of 
instability), effective in March 1992.  

In August 1993, the veteran claimed increases in the 30 
percent rating for the left knee disability and in the 
noncompensable rating for the left ankle disability.  He 
stated that his joint pain was so bad that he could not 
sleep, walk, stand, or perform normal activities.  

In August and September 1993, the veteran was hospitalized at 
the VA for an unrelated condition.  Hospital records note 
that he was somewhat limited by his mobility and arthritis 
and that he took medication for pain.  

VA outpatient records show that in September 1993 the veteran 
complained of right knee pain.  It was noted that his left 
knee was fused at approximately 5 degrees of flexion.  The 
assessment was right knee pain, and it was noted that he may 
possibly develop degenerative joint disease in the future 
secondary to obesity and altered gait mechanics from the left 
knee fusion.  In November 1993, the veteran complained of 
pain and swelling of the left lower leg.  An examination 
revealed a trace of edema bilaterally.  The assessment 
included degenerative joint disease.  It was noted that he 
would be continued on medication that provided him relief 
from joint disease.  Also in November 1993, he was referred 
to the prosthetics department for a motorized scooter.  

In a January 1994 decision, the RO denied increases in the 30 
percent rating for the left knee disability and in the 
noncompensable rating for the left ankle disability.

VA outpatient records in February 1994 show that the veteran 
was treated for complaints pertaining to both ankles and left 
knee.  It was noted that the left knee fusion was intact at 5 
degrees of hyperextension.  The assessment was status post 
knee fusion, with no further pain in the knee, and right 
ankle instability.  He was seen in the prosthetics department 
for a bilateral upright external brace.  

In March 1994, the veteran submitted a claim for service 
connection for disabilities of the right knee and ankle, as 
secondary to a service-connected left knee disability.  

On a March 1994 physical examination by William Brown, M.D., 
for the purpose of obtaining Social Security disability 
benefits, the veteran was noted to have a left ankle brace, a 
motorized scooter, and a cane to help him move around.  An 
examination revealed no movement in the left knee and varus 
positioning of both ankles at rest.  His gait with ankle 
support and a cane was abnormal, and he hobbled from side to 
side and appeared to be in pain with every step.  The doctor 
stated that the veteran appeared dangerously unstable as he 
attempted to walk.  The pertinent diagnoses were 
osteoarthritis, old injury to the left knee resulting in 
fusion, and bilateral ankle instability due to multiple 
sprains.  Dr. Brown opined that the veteran's multiple 
medical problems seriously restricted his ability to stand, 
move about, and travel among other activities.  

On a June 1994 VA examination, the veteran complained of pain 
in his legs all the time and an unstable right ankle as a 
result of falls due to a stiff left leg.  It was noted that 
he used an electric scooter to get around and that he wore 
bilateral long leg braces.  Also, he reported he had a lift 
to allow him to get in and out of his chair and bed.  X-rays 
of the right ankle showed some spur formation in the Achilles 
tendon and some evidence on the medial and lateral malleoli 
to suggest an old healed fracture; otherwise, the ankle joint 
appeared normal.  X-rays of the right knee did not 
demonstrate any significant pathology.  The examiner stated 
that the examination did not show any significant pathology 
in either the right knee or right ankle.  The examiner stated 
that most of the veteran's problems appeared to be related to 
his obesity, and he found no evidence that the veteran's 
service-connected disability was causing or aggravating 
problems in his right knee or ankle.  

In a July 1994 letter, the veteran was notified of an award 
of Social Security disability benefits, with entitlement 
beginning in December 1993.  Records from the Social Security 
Administration (SSA) show that the award was based primarily 
on diagnoses of osteoarthrosis and allied disorders and 
secondarily on obesity.  

In October 1994, the veteran was seen on a follow-up visit at 
the VA for his left knee.  

In a November 1994 statement, the veteran's representative 
indicated the veteran's disagreement with the January 1994 RO 
decision denying increased ratings.  

In an April 1995 decision, the RO denied service connection 
for disabilities of the right knee and right ankle, as 
secondary to a service-connected left knee disability.

On his May 1995 substantive appeal regarding his increased 
rating claims, the veteran also initiated an appeal as to the 
RO's denial of secondary service connection for right knee 
and right ankle disabilities.  

At a July 1995 hearing at the RO before a hearing officer, 
the veteran testified that he sprained his right ankle 
several times while serving in Vietnam and was left at base 
camp while his left ankle was healing in a cast for six 
weeks; that he currently had constant left knee pain; that he 
could flex his left ankle, which caused popping and pain; and 
that he wore a steel brace on his ankle to prevent it from 
turning inward.  The veteran's wife described the veteran's 
left ankle problem.  

VA medical records show that in September 1996 the veteran 
was admitted for a left knee fusion takedown but that the 
procedure was canceled for unrelated reasons.  Records in 
October 1996 show that his left leg was ankylosed and that X-
rays of the left knee revealed fusion and a loose patella.  

In December 1996, the veteran underwent a left total knee 
replacement at a VAMC.  The operation involved fusion 
takedown and conversion to total knee arthroplasty.  Hospital 
records note that the veteran opted for the operation because 
his left knee became worse following the fusion procedure.  
Postoperatively, the closure of the wound was difficult due 
to the scar tissue from the earlier knee fusion.  

In a January 1997 statement, the veteran claimed an increased 
rating on the basis of left knee replacement surgery.  He 
also requested an increased rating for his service-connected 
left ankle, stating that he wore an ankle brace and that his 
ankle was painful and caused him to trip and fall.  

In a January 1997 rating decision, the RO assigned a 
temporary total rating for the left knee replacement, 
effective from December 1996 through January 1998, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Effective in February 1998, a 30 percent rating was to be 
assigned.  

On a March 1997 VA examination, the veteran complained of 
pain in the right knee and ankle and of pain, swelling, and 
instability in the left knee.  On examination, the right knee 
and ankle had limited motion.  X-rays of the right knee and 
ankle showed evidence of degenerative joint disease.  X-rays 
of the left ankle revealed soft tissue swelling about the 
ankle extending into the soft tissues of the calf, as seen on 
the right ankle, and no significant bony pathology.  The 
pertinent diagnoses were status post total knee replacement, 
status post multiple procedures on the right ankle for 
instability, history of varus deformity of the left ankle 
with callus on the left plantar surface which was not found 
on the examination, right knee pain with degenerative joint 
disease and limited motion, and anterior tibial deformity of 
the left ankle secondary to trauma with calcaneus spurring 
(unchanged).  The examiner opined that there was no 
connection between the veteran's service-connected left knee 
disability and his other complaints involving the right knee 
and right ankle.  The examiner noted that the veteran weighed 
over 300 pounds and that his obesity and a long stint as a 
construction worker after service have added to his problems.  

Records from the SSA in May 1997 show that the veteran's 
award of disability benefits based primarily on diagnoses of 
osteoarthrosis and allied disorders and secondarily on 
obesity was continued.  A May 1997 physical examination 
revealed in pertinent part that the veteran continued to have 
weakness and pain in his left knee and could not support 
himself on that knee without crutches.  

VA outpatient records show that in May 1997 the veteran used 
a scooter, crutches, and a leg brace due to a left knee 
disability.  An examination revealed that range of motion of 
the left knee was from 10 degrees of extension to 83 degrees 
of flexion, with significant laxity.  In August 1997, the 
veteran complained of pain and swelling in the left lower 
extremity.  An examination revealed peripatellar pain and 
positive joint line tenderness.  In October 1997, the veteran 
complained of left knee instability.  The assessment was 
severe left knee instability requiring a knee brace.  

At a November 1997 video conference hearing, the veteran 
testified that in service he sprained his right ankle at the 
time that he injured his left knee and repeatedly resprained 
his right ankle a dozen times; that he had numerous surgeries 
on his left knee including knee fusion in 1990 which resulted 
in left ankle pain and instability; that he first sought 
medical care for the right knee about a year and a half after 
his left knee fusion surgery; that his left knee surgeries 
culminated in a total replacement; that ever since the left 
knee replacement he had instability and pain regarding the 
left knee and had to wear a brace covering his entire leg 
(whereas prior to the surgery he wore only a short brace); 
that he currently had a TENS unit and took pain medication 
for his left knee; that his left knee disability led to 
problems with his right knee and ankle, namely instability 
and sprains; that he also wore a right leg brace from the 
shoe to the lower portion of the knee in order to stabilize 
the right ankle; and that he used a motorized cart due to his 
lower extremity disabilities.  The veteran's wife testified 
that the veteran had fallen numerous times over the years as 
his left knee worsened, which caused his ankle condition to 
worsen in turn with repeated sprains.    

At the hearing, a VA medical statement was received in which 
a doctor noted that the veteran was evaluated in August 1997 
for continued complaints of pain and swelling and multi-
directional instability following his knee arthroplasty.  The 
doctor noted a brace was ordered to help the veteran with 
instability.  

On a March 1999 fee-basis VA examination, it was noted that 
the veteran had an unstable total knee replacement.  The left 
knee was stable in full extension but unstable in flexion, 
medially and laterally.  The veteran complained of a lot of 
pain in both ankles and his right knee, and examination of 
those joints showed mild limitation of motion.  There was no 
increased swelling, redness, or other problems.  X-rays of 
the left knee showed total knee replacement arthroplasty with 
a stem prosthesis.  X-rays of the right knee were essentially 
negative with very minimal changes.  X-rays of both ankles 
showed minimal changes.  The range of motion of the left knee 
was from 0 degrees of extension to 95 degrees of flexion, 
with instability.  The range of motion of the left ankle was 
from 15 degrees of dorsiflexion to 30 degrees of plantar 
flexion.  

The impression on the examination was an unstable left total 
knee replacement and multiple joint complaints.  The doctor 
noted that the objective findings did not support a lot of 
the subjective complaints.  He opined the veteran had minimal 
objective pathology in the right knee and right ankle and 
could not confirm pain in these joints on the basis of an 
objective examination.  He further opined that there was no 
relationship between the right knee and ankle and the 
problems with the left knee and ankle.  The doctor noted that 
the veteran's left knee was unstable with 15 degrees of 
flexion, but he did not feel that the left knee condition 
caused the symptoms in the right lower extremity.  The doctor 
restated that the veteran had a 50 percent plus disability of 
the left knee and multiple complaints of other joints on the 
right which were not related to the left lower extremity 
problems.  He concluded the veteran had approximately an 8 
percent permanent partial disability of the left ankle.  

In May 1999, the veteran had a private magnetic resonance 
imaging (MRI) study conducted of his right knee, which showed 
findings consistent with a small tear in the medial meniscus 
and minimal narrowing of the lateral patellofemoral joint.  

A June 1999 VA outpatient record indicates that the veteran 
injured his right knee while bending over two weeks 
previously and had an MRI done.  The veteran requested right 
knee surgery, and he was scheduled to be evaluated in a 
follow-up visit the next month.  The doctor stated that the 
right knee injury was likely not secondary to the prior left 
lower extremity trauma but noted that any osteoarthritis may 
have been accelerated by an altered gait mechanism.  

II.  Analysis

A.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's secondary service connection claims are not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

In this case, the veteran contends that he has disabilities 
of the right knee and right ankle which are attributable to 
his service-connected left knee disability.  The medical 
evidence shows the veteran was treated for a recurrent right 
ankle sprain in service in 1969 and 1970, but his ankle was 
normal on the separation physical examination.  He underwent 
surgeries on the right ankle in the 1980s, but there is no 
evidence that the right ankle condition either had its onset 
in service or was attributable to a left knee disability.  
After left knee fusion surgery in 1990, there are complaints 
and clinical findings referable to the right knee and ankle, 
but there is no competent medical evidence to relate these 
findings to the service-connected left knee condition.  A VA 
outpatient record in September 1993 noted that the veteran 
may develop degenerative joint disease in his right knee in 
the future secondary to obesity and altered gait mechanics 
from the left knee fusion.  Likewise, in a June 1999 VA 
outpatient record it was noted that any osteoarthritis of the 
right knee may have been accelerated by an altered gait 
mechanism.  In any event, a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to constitute competent medical evidence of 
causality for a well-grounded claim of service connection.  
Obert v. Brown, 5 Vet. App. 30 (1993), Tirpak, supra.

Moreover, several medical opinions of record reject the 
existence of a relationship between the veteran's right knee 
and ankle disabilities on the one hand and his service-
connected left knee disability on the other hand.  For 
example, a June 1994 VA examiner found no evidence that the 
service-connected disability caused or aggravated problems in 
the right knee or ankle.  On a March 1997 VA examination 
where the veteran was diagnosed with degenerative joint 
disease of the right knee and ankle, the examiner opined that 
there was no relationship.  A March 1999 examiner furnished a 
similar opinion.  Lastly, a doctor on a June 1999 VA 
outpatient record declared that it was not likely that the 
right knee condition was secondary to the prior left lower 
extremity trauma.

In reviewing the entire record, the Board finds that what is 
lacking in establishing well-grounded claims for secondary 
service connection is competent medical evidence linking the 
veteran's right knee and right ankle disabilities with his 
service-connected left knee disability.  Statements by the 
veteran, to the effect that disabilities of his right knee 
and right ankle are attributable to his service-connected 
left knee disability, do not constitute competent medical 
evidence, since, as a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show well-grounded claims 
for secondary service connection for these conditions, and 
thus the claims must be denied.  

B.  Increased Ratings

The veteran contends that his service-connected left knee and 
left ankle disabilities are more disabling than reflected by 
the ratings assigned by the RO.  It is noted that his claims 
are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Left Knee

Under 38 C.F.R. § 4.71a, Code 5055, a 100 percent evaluation 
is assigned for one year following implantation of a 
prosthetic replacement of a knee joint (the one year period 
begins to run after a one month temporary total convalescent 
rating).  Thereafter, a minimum rating of 30 percent is in 
order, and a knee prosthesis with intermediate degrees of 
residual weakness, pain, or limitation of motion is rated by 
analogy to Codes 5256, 5261, or 5262.  A knee prosthesis with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrants a 60 percent 
rating. 

Ankylosis of the knee in favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating.  Ankylosis of the knee in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Code 5256.  

Limitation of extension of the leg to 20 degrees is evaluated 
as 30 percent disabling.  Limitation of extension of the leg 
to 30 degrees is evaluated as 40 percent disabling.  
Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  
Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent rating.  Nonunion of the 
tibia and fibula, with loose motion, requiring brace warrants 
a 40 percent rating.  38 C.F.R. § 4.71a, Code 5262.  

In this case, prior to a total knee replacement in December 
1996, the veteran's left knee disability was evaluated as 30 
percent under Code 5256 for ankylosis of the knee.  In 1990, 
he underwent left knee fusion and his left leg was fixed in 
an extended straight position, according to a VA doctor in 
June 1992.  VA outpatient records in September 1993 and 
February 1994 indicate that the left knee was fused at 
approximately 5 degrees of flexion.  These findings show that 
the veteran had ankylosis of the left knee in favorable angle 
in slight flexion between 0 degrees and 10 degrees, 
warranting no more than a 30 percent rating under Code 5256.  
There are no other applicable codes which would afford a 
rating in excess of 30 percent prior to December 1996.  

Following the veteran's total left knee replacement in 
December 1996, he was entitled first to a one-month temporary 
total convalescent rating and then a one-year temporary total 
evaluation following implantation of the prosthesis, pursuant 
to 38 C.F.R. §§ 4.30 and 4.71a, Code 5055.  This temporary 
total rating expired at the end of January 1998.  Effective 
in February 1998, the RO assigned a 30 percent rating for the 
knee replacement, which is the minimum rating provided by 
Code 5055.

The Board will not address intermediate degrees of ratings 
(under analogous Codes 5256, 5261, or 5262) as provided by 
Code 5055, as the Board finds that the veteran's left knee 
replacement meets the criteria for a 60 percent rating under 
Code 5055 from February 1998.

The medical record shows that during the period of the 
temporary total rating, the veteran continued to have 
weakness and pain in his left knee and could not support 
himself on that knee without crutches, as noted by a SSA 
physical examination report in May 1997.  VA records ever 
since May 1997 show that he continually complained of left 
knee pain and instability and was issued a motorized scooter, 
crutches, and a leg brace due to his left knee disability.  
(In October 1997, his knee instability was described as 
severe.)  At his November 1997 hearing, the veteran described 
considerable disability due to pain and instability of his 
left knee and related that he took medication for pain and 
used various supports for his left knee.  

After the temporary total rating period, the medical evidence 
does not show that his knee condition improved.  Rather, in 
the March 1999 examination, his left knee continued to be 
unstable (notably, in flexion) and his knee had limited range 
of motion (i.e., 0 degrees of extension to 95 degrees of 
flexion).  The examiner found the left knee represented at 
least a 50 percent disability.  While the doctor's assessment 
of the degree of left knee disability is not controlling for 
the purposes of evaluating the knee according to the VA's 
Schedule of Rating Disabilities, it is nonetheless helpful 
given the scant clinical findings following the temporary 
total rating period.  In general, they show that the veteran 
has full knee extension of 0 degrees and limited flexion of 
about 95 degrees, and that his knee is unstable in flexion 
requiring additional supports (i.e., a brace and motor 
scooter).  The veteran has regularly taken medication for 
pain control.  These and other findings indicate left knee 
pain and weakness of the affected extremity.  If there is 
severe painful motion or weakness of the affected extremity, 
a 60 percent rating under Code 5055 for the left knee 
replacement is warranted.  While the pertinent medical 
records contain scant evidence in regard to the severity of 
painful motion and weakness, with application of the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) the Board finds 
such are severe in degree.  Accordingly, the Board concludes 
that an increased rating, to 60 percent, for the left knee 
replacement is warranted.

2.  Left Ankle

Under 38 C.F.R. § 4.71a, Code 5262, a 10 percent evaluation 
is assigned for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent evaluation is 
assigned for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.

Under 38 C.F.R. § 4.71a, Code 5271, a 10 percent evaluation 
is assigned for moderate ankle limitation of motion.  A 20 
percent evaluation is assigned for marked ankle limitation of 
motion.  Normal (full) range of motion of the ankle is shown 
by dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.  

Evaluations of 20 percent and higher are assigned under 38 
C.F.R. § 4.71a, Codes 5270 and 5272 for evidence of ankylosis 
of the ankle or tarsal joint and under 38 C.F.R. § 4.71a, 
Code 5273 for marked deformity due to malunion of the os 
calcis or astragalus.  

In this case, the veteran's left ankle is currently evaluated 
as 10 percent disabling under Code 5271, effective in January 
1997.  In order to meet the criteria for an increased rating, 
he would have to show marked limitation of motion of the left 
ankle, ankylosis of the ankle or tarsal joint, marked 
deformity due to malunion of the os calcis or astragalus, or 
malunion of the tibia and fibula with moderate disability.  A 
review of the record does not show any findings of ankle 
ankylosis; thus, higher ratings under Codes 5270 or 5272 are 
not for consideration.  While the veteran was diagnosed as 
having a first degree compensatory varus deformity of the 
left ankle on a January 1993 VA examination and then as 
having an anterior tibial deformity secondary to trauma on a 
March 1997 VA examination, there is no clinical evidence of 
deformity due to malunion of the os calcis (calcaneus) or 
astragalus (talus).  Therefore, evaluation of the veteran's 
left ankle under Code 5273 would also not be in order.  
Furthermore, there is no evidence of impairment due to 
malunion of the tibia or fibula for evaluation under Code 
5262.  In fact, there is no medical evidence showing a left 
ankle fracture, although X-rays of the ankle on the March 
1999 examination do reveal the onset of degenerative changes.  
Arthritis of the left ankle is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 and 
5010.  

Turning to limitation of motion of the left ankle under Code 
5271, a January 1993 VA examination revealed normal range of 
motion of the ankle.  A March 1997 VA examination did not 
cite any range of motion studies but revealed soft tissue 
swelling about the ankle extending into the soft tissues of 
the calf without significant bony pathology.  A March 1999 
examination revealed mild limitation of motion of the ankle 
(dorsiflexion to 15 degrees and plantar flexion to 30 
degrees), and the examiner estimated an 8 percent disability 
of the ankle.  Private and VA outpatient records do not 
report any limitation of motion of the left ankle, only pain 
and instability.  In short, these findings show no more than 
a mild limitation of motion of the left ankle from March 
1999.  Moreover, the Board further notes that the veteran 
does not demonstrate additional range of motion loss due to 
pain on use or during flare-ups as noted by a medical 
examiner.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is 
no medical evidence showing that the veteran experiences 
periods of "flare-ups" where his limitation of motion is 
worse due to pain.  As such, additional disability on that 
basis is not shown.  Accordingly, a compensable rating is not 
warranted prior to January 1997 and a rating in excess of 10 
percent is not warranted from January 1997.  



ORDER

Service connection for right knee disability as secondary to 
a service-connected left knee disability is denied.

Service connection for a right ankle disability as secondary 
to a service-connected left knee disability is denied.  

A rating in excess of 30 percent for a left knee disability 
prior to December 1996 is denied.

An increased rating, to 60 percent, for a left knee 
disability following a period of a temporary total rating 
from December 1996 through January 1998 is granted.  

An increased rating for a left ankle disability is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

